Title: To Thomas Jefferson from Andrew Noray, 28 November 1806
From: Noray, Andrew,Schultz, Henry
To: Jefferson, Thomas


                        
                            
                                28 November 1806
                            
                        
                        At a meeting of the Democratic Citizens
                             in the State of Pennsylvania, held in the house of Samuel
                            Patterson on Friday the 28th. of November 1806. P.M. For the purpose of taking into Consideration the propriety of Joining
                            our fellow Citizens in forwarding an address to the President of the United States—Inviting Him again to suffer his Name
                            to be Run as a candidate for President, at the Next Presidential Election.
                        First. “Let it be remembered finally, that it has ever been the pride and boast of America, that the Rights
                            for which she contended were the Rights of human Nature. By the blessings of the Auther of these Rights on the means
                            exerted for their defence, they have prevailed against all Opposition, and form the basis, of seventeen Independent
                            States. No Instance has heretofore Occured, nor can any instance be expected hereafter to Occur, in which the
                            unaddulterated forms of republican Governments can pretend to so fair an opportunity of Justifying themselves by their
                            fruits. In this View the Citizens of the United States are responsible for the greatest trust ever confided to a political
                            society. If Justice, good faith, honour, gratitude, and all the other qualities, which enable the character of a Nation,
                            and fulfill the ends of government, be the fruits of our establishments, the Cause of Liberty will Acquire a dignity and
                            lustre, which it has never yet enjoyed, and an example will be set, which Cannot but have the most favourable influence on
                            the Rights of mankind. If on the other side our governments should be unfortunately blotted, with the Reverse of these
                            Cardinal and essential Vertices; the great Cause which we have engaged to vindicate, will be dishonoured and betrayed; the
                            last and fairest experiment in favour of the rights of human Nature will be turned against them, and their Patrons and
                            friends exposed to be insulted and silenced by the Votaries of tyranny and Usurpation.”
                        Therefore Wisdum, Justice, Patriotism and sound pollicy ought ever to be alive, and fully a wake, among those
                            Appointed to, and intrusted with the high powers of government; as well as among those out of whom the Choice is to be
                            made.
                        Permit us then to State, that as far as our knowledge goes, in the course of your Administration as President
                            of the United States. That the peace, prosperity, and Independence of that Country so dear to us all, has been
                            Constitutionally maintained upon true and genuine republican ground, and in the mean time supported a dignified
                            intercourse with foreign Nations, as well as provided ways and means, for the Reduction of the National debt the least
                            burdensome to the hand of labour—With Views therefore the most sincere and upright, We invite you Sir—To suffer your Name
                            to be held up, as a Candidate, for President at the ensuing presidential election, In the mean time not doubting but an
                            Unanimity of sentiment will pervade  throughout among the Republican
                            Citizens thereof, in favor of the Choice as aforesaid—
                        Accept Sir of our greatful acknowledgments of the many services which you have already Rendered the American
                            Republic—And should you resolve to retire to the walks of a private Citizen, We wish the remainder of your days to be
                            Many and happy.—
                        Resolved that the foregoing Address be given in charge to Messrs. Robert Brown and John Pugh, Members of
                            Congress from the district of which the aforesaid County of Montgomery forms a part—
                        To present to Thomas Jefferson P. U. S.
                        Signed by order, and in behalf of the Meeting, by the Chairman and Secretary.
                        
                            Andrew
                                Noray
                                 Secty.
                            Henry Schutz Chairman
                        
                    